Citation Nr: 0426586	
Decision Date: 09/24/04    Archive Date: 09/29/04

DOCKET NO.  03-01 671	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen the claim of service connection for hepatitis C.  

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

J. M. Ivey, Counsel


INTRODUCTION

The veteran had active duty from February 1969 to December 
1971.  He received a Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2001 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
North Little Rock, Arkansas, in which the RO determined that 
new and material evidence to reopen the claim of service 
connection for hepatitis C had not been submitted and denied 
the veteran's claim of entitlement to service connection for 
tinnitus.  

At the March 2004 videoconference hearing the veteran 
withdrew his claims of entitlement to service connection for 
hearing loss and vertigo.  

The issue of entitlement to service connection for tinnitus 
is addressed in the REMAND portion of the decision below and 
is REMANDED to the RO via the Appeals Management Center 
(AMC), in Washington, DC.

FINDINGS OF FACT

1.  In an unappealed August 1972 rating decision denied the 
veteran's claim of entitlement to service connection for 
hepatitis.  

2.  Evidence received since the August 1972 rating decision 
is new and bears directly and substantially on the matter 
under consideration, and is so significant that it must be 
considered in order to fairly decide the claim.  

3.  The veteran testified that his hepatitis C was related to 
morphine needle injections for recreational purposes during 
service.  


CONCLUSIONS OF LAW

1.  Evidence submitted since the August 1972 rating decision 
wherein the RO denied the claim of entitlement to service 
connection for hepatitis C is new and material, and the 
veteran's claim for that benefit has been reopened.  38 
U.S.C.A. §§ 5102, 5103, 5103A, 5108, 7104(b) (West 1991 & 
Supp. 2002); 38 C.F.R. § 3.156 (2003).

2.  Hepatitis was not incurred in or aggravated in line of 
duty during active military service.  38 U.S.C.A. §§ 101(16), 
105(a), 1110 (West 2002); 38 C.F.R. §§ 3.1(m), 3.301 (2003); 
VAOPGCPREC 7-99.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material Evidence 

A claimant, or his or her representative, must file a Notice 
of Disagreement with a determination by the agency of 
original jurisdiction within one year from the date that that 
agency mails notice of the determination to him or her.  
Otherwise, that determination will become final.  38 U.S.C.A. 
§ 7105(b)(1) (West 1991 & Supp. 2002); 38 C.F.R. § 20.302(a) 
(2003).  A determination on a claim by the agency of original 
jurisdiction of which the claimant is properly notified is 
final if an appeal is not perfected.  38 C.F.R. § 20.1103 
(2003).  

However, when a claimant requests that a claim be reopened 
after an appellate decision has been promulgated and submits 
evidence in support thereof, a determination as to whether 
such evidence is new and material must be made and, if it is, 
as to whether it provides a basis for allowing the claim.  38 
U.S.C.A. § 5108 (West 1991 & Supp.2002); 38 C.F.R. § 20.1105 
(2003).  

If new and material evidence is presented or secured with 
respect to a claim, which has been disallowed, the claim 
shall be reopened and the former disposition reviewed.  
38 U.S.C.A. § 5108 (West 1991 & Supp. 2002).  In determining 
whether the evidence presented or secured since the prior 
final disallowance of the claim is new and material, "the 
credibility of the [new] evidence" is presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).  The new and material 
evidence must be presented or secured since the time that the 
claim was finally disallowed on any basis, not only since the 
time that the claim was last disallowed on the merits.  Evans 
v. Brown, 9 Vet. App. 273, 285 (1996).  

Pursuant to the duty to assist under the new law the 
Secretary shall make reasonable efforts to assist a claimant 
in obtaining evidence necessary to substantiate the 
claimant's claim for a benefit under a law administered by 
the Secretary.  38 U.S.C. § 5103A(a)(1) (West Supp. 2002).  
However, nothing in this section shall be construed to 
require the Secretary to reopen a claim that has been 
disallowed except when new and material evidence is presented 
or secured.  38 U.S.C. § 5103A(f) (West Supp. 2002).

If the Board finds that new and material evidence has not 
been received, that is where the analysis must end.  See 
Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996).  
Further analysis, beyond consideration of whether the 
evidence received is new and material, is neither required 
nor permitted.  Id. at 1384.  See also Butler v. Brown, 9 
Vet. App. 167, 171 (1996).  If, on the other hand, the Board 
determines that new and material evidence has been submitted, 
then the claim must be reopened and the former disposition 
reviewed based on the entire record.  38 U.S.C.A. § 5108.  

The Board notes that the regulation regarding new and 
material evidence has been revised.  See 38 C.F.R. § 
3.156(a).  However, the revised regulation applies to any 
claim to reopen received on or after August 29, 2001.  See 66 
Fed. Reg. 45,620 (August 29, 2001).  The effective date rule 
established by 38 U.S.C.A. § 5110(g) prohibits the 
application of any liberalizing rule to a claim prior to the 
effective date of such law or regulation.  As this claim to 
reopen was received on April 4, 2001, prior to August 29, 
2001, the revised regulation is not applicable and the Board 
may not consider the revised regulation.

In determining whether the evidence presented or secured 
since the prior final disallowance of the claim is new and 
material, "the credibility of the [new] evidence" is 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  
The new and material evidence must be presented or secured 
since the time that the claim was finally disallowed on any 
basis, not only since the time that the claim was last 
disallowed on the merits.  Evans v. Brown, 9 Vet. App. 273, 
285 (1996).

The evidence, which was in the file at the time that this 
case was considered by the RO in August 1972 included the 
veteran's service medical records and an April 1972 VA 
Hospital Summary.  

The evidence submitted since the August 1972 RO decision 
includes private medical records from Doctors Mackercher and 
Sutterfield and the veteran's March 2004 videoconference 
hearing testimony.  Dr. Mackercher's records, dated August 
1999 to April 2001, show that the veteran was seen for 
abnormal liver function studies and a history of hepatitis, 
hepatitis C, alcohol abuse.  Dr. Sutterfield's records, dated 
July 1999 to April 2001, show that the veteran was seen for 
chronic active hepatitis C.  At the videoconference hearing 
the veteran testified that his hepatitis C was related to 
needle injection during service.  He contended that his use 
of morphine during service was not willful misconduct because 
it was infrequent and he was not addicted to any drugs during 
service.  The veteran stated that he was not a drug addict.  

"New" evidence is that which is not "merely cumulative" of 
other evidence in the record, while "[m]aterial" evidence is 
"relevant and probative of the issue at hand."  Justus v. 
Principi, 3 Vet. App. 510, 512 (1992); Colvin v. Derwinski, 1 
Vet. App. 171 (1991).  In Hodge v. West, 155 F.3d 1356, 1363 
(Fed. Cir. 1998), the Federal Circuit noted that new evidence 
could be sufficient to reopen a claim if it could contribute 
to a more complete picture of the circumstances surrounding 
the origin of a veteran's injury or disability, even where it 
would not be enough to convince the Board to grant a claim.  
Medical records describing a claimant's current condition are 
not material to the issue of service connection.  Morton v. 
Principi, 3 Vet. App. 508, 509 (1992).  The Court has held 
that materiality contemplates evidence that "tend[s] to prove 
the merits of the claim as to each essential element that was 
a specified basis for that last final disallowance of the 
claim."  Evans v. Brown, 9 Vet. App. 273, 284 (1996).  In 
short, he Board notes that Doctors Mackercher and Sutterfield 
medical records describe the veteran's current condition and 
are not material to the issue of service connection.  
Therefore, the Board finds that Doctors Mackercher and 
Sutterfield medical records are not material to the issue at 
hand as those records do not address the issue at hand, that 
is establishing that the veteran's hepatitis was not the 
result of will misconduct.  See Wray v. Brown, 7 Vet. App. 
488, 492 (1995).  

At the March 2004 videoconference hearing the veteran stated 
that his hepatitis C was the result of injecting morphine in 
service.  He testified that he did not know where the 
morphine came from.  The veteran emphasized that he was not a 
drug addict during or after service and that the morphine 
injections were infrequent occasions.  Thus, this evidence 
bears directly and substantially upon the specific matter 
under consideration, that is whether the veteran's drug use 
in service was willful misconduct.  This evidence therefore 
constitutes new and material evidence under 38 C.F.R. § 
3.156(a), and the claim is thus reopened.

II.  Service Connection  

Direct service connection may be granted only when a 
disability or cause of death was incurred or aggravated in 
line of duty, and not the result of the veteran's own willful 
misconduct or, for claims filed after October 31, 1990, the 
result of his or her abuse of alcohol or drugs.  See 
38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  

The isolated and infrequent use of drugs by itself will not 
be considered willful misconduct; however, the progressive 
and frequent use of drugs to the point of addiction will be 
considered willful misconduct.  Where drugs are used to enjoy 
or experience their effects and the effects result 
proximately and immediately in disability or death, such 
disability or death will be considered the result of the 
person's willful misconduct.  Organic diseases and 
disabilities, which are a secondary result of the chronic use 
of drugs and infections coinciding with the injection of 
drugs, will not be considered of willful misconduct origin.  
(See 38 C.F.R. § 3.301(d) regarding service connection where 
disability or death is a result of abuse of drugs.)  Where 
drugs are used for therapeutic purposes or where use of drugs 
or addiction thereto, results from a service-connected 
disability, it will not be considered of misconduct origin.  
38 C.F.R. § 3.301(c)(3).

An injury or disease incurred during active military, naval, 
or air service shall not be deemed to have been incurred in 
line of duty if such injury or disease was a result of the 
abuse of alcohol or drugs by the person on whose service 
benefits are claimed.  For the purpose of this paragraph, 
drug abuse means the use of illegal drugs (including 
prescription drugs that are illegally or illicitly obtained), 
the intentional use of prescription or non-prescription drugs 
for a purpose other than the medically intended use, or the 
use of substances other than alcohol to enjoy their 
intoxicating effects.  38 C.F.R. § 3.301(d).  

VA's General Counsel has concluded that, under section 8052 
of the Omnibus Budget Reconciliation Act of 1990 (OBRA 1990), 
Public Law No. 101-508, § 8052, 104 Stat. 1388, 1388-351, the 
law prohibits the payment of compensation for a disability 
that is a result of a claimant's own alcohol or drug abuse, 
effective for claims filed after October 31, 1990.  
VAOPGCPREC 2-97; see also Barela v. West, 11 Vet. App. 280 
(1998) (service connection for alcohol and drug abuse can be 
established; the statutes only prohibit the payment of 
compensation for disability due to alcohol or substance 
abuse, not a grant of service connection for such disability 
from which other, ancillary benefits could be awarded).  
However, in a more recent opinion, the General Counsel 
emphasized that 38 U.S.C.A. § 105(a), as amended by section 
8052 of OBRA 1990, precludes direct service connection for a 
disability that is a result of a claimant's own abuse of 
alcohol or drugs (a substance abuse disability) for purposes 
of all VA benefits.  VAOPGCPREC 7-99; see also VAOPGCPREC 2- 
98.  That is because OBRA 1990 amended the status governing 
line of duty determinations and the definition of a "service- 
connected" disability, as discussed above.  38 U.S.C.A. §§ 
101(16) and 105(a).  VA General Counsel precedent opinions 
are binding on the Board.  Brooks v. Brown, 5 Vet. App. 484 
(1993).  

Service medical records do not show that the veteran was seen 
for complaints related to hepatitis C.  Post service VA 
medical records show that the veteran was hospitalized for 
chronic persistent hepatitis, benign variety, in April 1972.  

At the March 2004 videoconference hearing the veteran stated 
that his hepatitis C was the result of injecting morphine in 
service.  He testified that he did not know where the 
morphine came from.  The veteran emphasized that he was not a 
drug addict during or after service and that the morphine 
injections were infrequent occasions.  He contended that his 
use of morphine during service was not willful misconduct 
because it was infrequent and he was not addicted to any 
drugs during service.  The veteran stated that he was not a 
drug addict.  

The Board accepts the veteran's account that the etiology of 
the hepatitis was intravenous drug use in service.  It 
appears as though the veteran is relying on the 38 C.F.R. § 
3.301(c)(3) regarding isolated and infrequent use of drugs.  
He argues that his isolated and infrequent use of morphine by 
itself should not be considered willful misconduct and that 
service connection for hepatitis should be granted, since he 
contracted the disease from intravenous morphine use in 
service.  However, drug abuse has been defined for VA 
purposes as the use of illegal drugs (including prescription 
drugs that are illegally or illicitly obtained), the 
intentional use of prescription or non-prescription drugs for 
a purpose other than the medically intended use, or the use 
of substances other than alcohol to enjoy their intoxicating 
effects.  38 C.F.R. § 3.301(d).  

The Board finds that the veteran's morphine use during 
service meets the VA definition of drug abuse and that 
service connection for hepatitis C is not warranted, as it is 
the result of drug abuse.  Initially, morphine is an illegal 
drug and it appears as though the morphine used by the 
veteran in service was illegally or illicitly obtained.  At 
the March 2004 videoconference hearing the veteran testified 
that the morphine did not come from the first aid kits and 
that he really did not know where it was coming from.  
Secondly, the morphine was used for a purpose other than the 
medically intended use.  The veteran admits that he 
intentionally injected morphine about half a dozen times 
while stationed in Germany.  He stated that he usually used 
drugs following a payday and that when he got paid he would 
buy the drugs, and then use them during the rest of the 
month.  The veteran testified that he was a willing 
participant.  By VA definition the veteran's infrequent use 
of morphine during service constituted drug abuse.  38 C.F.R. 
§ 3.301(d).  

Direct service connection is not warranted for hepatitis C, 
as the disability was the result of the veteran's abuse of 
morphine.  See 38 U.S.C.A. § 105; 38 C.F.R. § 3.301(a).  For 
claims filed after October 31, 1990, direct service 
connection may be granted only when a disability was incurred 
or aggravated in line of duty and not the result of the 
veteran's abuse of alcohol or drugs.  See 38 U.S.C.A. § 105; 
38 C.F.R. § 3.301(a).  

The provisions discussed hereinabove clearly preclude the 
granting of benefits for disability that result from the 
veteran's abuse of morphine.  Where a claim is for a benefit 
not provided by law, it is properly denied.  See Sabonis v. 
Brown, 6 Vet. App. at 426, 430.  Thus, because the law as 
mandated by statute, and not the evidence, is dispositive of 
this particular claim, the VCAA is not applicable.  Mason v. 
Principi, 16 Vet. App. 129 (2002); see also Sabonis, supra.


ORDER

Having submitted new and material evidence, the veteran's 
claim of entitlement to service connection for hepatitis C is 
reopened, and to this extent only, granted.

Service connection for hepatitis C is denied.


REMAND

The veteran has made a claim of entitlement to service 
connection for tinnitus.  He has not been examined by the VA 
concerning the claimed disorder.  The VA has a duty to assist 
the appellant in obtaining evidence necessary to substantiate 
the claim.  In the case of a claim for disability 
compensation, the assistance provided by the VA shall include 
providing a medical examination or obtaining a medical 
opinion when such an examination or opinion is necessary to 
make a decision on the claim.  See 38 U.S.C.A § 5103A (West 
Supp. 2002); 38 C.F.R. § 3.159(c)(4) (2003); Littke v. 
Derwinski, 1 Vet. App. 90 (1991).  

1.  Afforded the veteran a VA otology 
examination to determine the nature and 
etiology of his claimed tinnitus.  The 
claims folder should be made available to 
the examiner for review.  

2.  The otological examiner is requested 
to indicate whether the veteran currently 
has tinnitus.  If the veteran currently 
has tinnitus the otological examiner is 
requested to render an opinion as to 
whether it is at least as likely as not 
that the veteran's tinnitus was incurred 
in or aggravated by his service.  

3.  The otology examiner is asked to 
indicate in the examination report that 
the claims folder has been reviewed.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is requested to 
provide a complete rationale for all 
conclusions reached and opinions 
expressed.  

4.  Following completion of the 
foregoing, review the claims folder and 
ensure that all of the foregoing 
development actions have been conducted 
and completed in full.  If any 
development is incomplete appropriate 
corrective action is to be implemented.  

5.  If the benefit sought on appeal is 
not granted both the veteran and the 
veteran's representative should be 
provided a SSOC on the issue and afforded 
the appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	C. P. RUSSELL
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



